45 U.S. 645 (1846)
4 How. 645
ROBERT HOLLIDAY ET AL.
v.
JOSEPH N. BATSON ET AL.
Supreme Court of United States.

Mr. Barton having filed and read in open court a certificate in writing, in the following words and figures, to wit: &mdash.
"Clerk's Office, Circuit Court, United States, 5th Circuit, and Eastern District of Louisiana.
"ROBERT HOLLIDAY ET AL. v. JOSEPH N. BATSON ET AL.
"In the above-entitled cause, I certify that a final judgment was rendered in the Circuit Court of the United States for the 9th (now 5th) Circuit and Eastern District of Louisiana, on the twentieth day of January, eighteen hundred and forty-one, and that a writ of error was taken by the defendants, returnable to the January term, 1842, of the Supreme Court of the United States.
"Witness my hand, and the seal of said court, at New Orleans, this 4th February, 1845.
   [SEAL.]                         DUNCAN N. HENNEN, Clerk."
and moved the court to docket and dismiss the said writ of error, under the forty-third rule of court. It is thereupon now here considered and ordered by the court, that the said motion be, and the same is, hereby overruled, the titling of the case in the said certificate being too vague and uncertain.
                                 Per Mr. Chief Justice TANEY.
The above motion was made and overruled at the preceding *646 term. At the present term, a certificate was filed, with a proper titling, and, on motion of Mr. Eustis, the case was docketed and dismissed.